     Case 3:19-cv-00374-MMD-WGC Document 39 Filed 08/17/21 Page 1 of 2



1
                                UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4      RALPH WHITTED,                                  Case No. 3:19-cv-00374-MMD-WGC

5                                         Plaintiff,                  ORDER
                 v.
6
       RUSSEL SCHENDGOSK, et al.,
7
                                     Defendants.
8

9     I.     DISCUSSION

10           According to the Nevada Department of Corrections (“NDOC”) inmate database,

11    Plaintiff is no longer incarcerated. However, Plaintiff has not filed an updated address

12    with this Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1,

13    a “pro se party must immediately file with the court written notification of any change of

14    mailing address, email address, telephone number, or facsimile number. The notification

15    must include proof of service on each opposing party or the party’s attorney. Failure to

16    comply with this rule may result in the dismissal of the action, entry of default judgment,

17    or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court

18    grants Plaintiff until September 17, 2021, to file her updated address with this Court. If

19    Plaintiff does not update the Court with her current address by September 17, 2021, this

20    case will be subject to dismissal without prejudice.

21           Additionally, the Court denies the application to proceed in forma pauperis for

22    prisoners (ECF No. 4) as moot because Plaintiff is no longer incarcerated. 1 The Court

23    now directs Plaintiff to file an application to proceed in forma pauperis by a non-prisoner

24    by September 17, 2021, or pay the full filing fee of $400.

25    ///

26    ///

27
             The Court notes that the filing fee for civil cases increased from $400 to $402 on
             1

28    December 1, 2020. However, because Plaintiff initiated this action on July 3, 2019, she
      would be subject to the previous $400 filing fee.
                                                  1
     Case 3:19-cv-00374-MMD-WGC Document 39 Filed 08/17/21 Page 2 of 2



1     II.    CONCLUSION
2            For the foregoing reasons, IT IS ORDERED that Plaintiff will file her updated

3     address with the Court by September 17, 2021.

4            IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis

5     for prisoners (ECF Nos. 4) is DENIED as moot.

6            IT IS FURTHER ORDERED that the Clerk of the Court WILL SEND Plaintiff the

7     approved form application to proceed in forma pauperis by a non-prisoner, as well as the

8     document entitled information and instructions for filing an in forma pauperis application.

9            IT IS FURTHER ORDERED by September 17, 2021, Plaintiff will either: (1) file a

10    fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the

11    full filing fee of $400.

12           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

13    this case will be subject to dismissal without prejudice.

14

15                      17thday of August 2021.
             DATED THIS ___

16

17                                              UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                   2
